Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werth (US 2003/0006610).
Regarding Claim 1, Werth discloses a clamp device 10 for clamping a barb fitting 12 having a barbed region 12 (barbed end 16 of barb fitting 12, figure 2) for disposing within an end of a tube 14 (Par. 0075, Fig. 2; Note; expanded end 16 of the barb fitting 12 is placed into the tube 14) having an outer surface, said device 10 comprising: a flexible member 18 (Par. 0075, Figs.2 and 3) comprising a body (see figure 3) having a plurality of spaced slits defining a there-between a plurality of flexible finger members 28 (Pars. 0072 and 0082, Fig. 17) compressible between a first resting position and a second clamping position (Note: as the 
Regarding Claim 2, Werth discloses the threads 60 on said flexiblememberl8extendto said at least one finger member 28 (See figure 17).
Regarding Claim 4, Werth discloses each of said plurality of finger members 28 has a radially inwardly extending tooth 32 (Par. 0073).
Regarding Claim 5, Werth discloses said threads 60 on said body of said flexible member 18 extend to said finger members 28 (See Figure 17).
Regarding Claim 7, Werth discloses a method of securing a barb fitting 12 having a barbed region 16 within a tube 14, said method comprising: attaching said barb fitting 12 to said tube 14 such that said barbed region 16 is inside said tube 14 (Par. 0075, Fig. 2); providing a flexible memberl8 comprising a body (body of collet 18, figures 3 and 17) having a plurality of finger members 28 compressible between a first resting position and a second clamping position (Par. 0075; Note; as the sleeve 20 moves over the collet 18, tangs 28 on the col let are pushed radially inwardly into the tube and barb fitting), at least one of said flexible finger members 28 having a radially inwardly extending tooth 32 (Par. 0073), said body 18 having a through bore 19 and an outer surface 22 comprising threads 60 (See figure 17), providing a compression member 20 having a body, said body, having a through bore 21 (see figure 6) and an inner surface 40 comprising threads 62 (See figure 17); sliding said flexible memberl8over said outer surface of said flexible tube 14and over said barbed region 16 of said barb fitting 12; sliding said compression member 20 (sleeve 20, figure 2) over said outer surface of said flexible tube 14 towards said flexible member 18 (Par. 0075; Note: the flexible member 18 (collet 18) is .
Response to Arguments
Applicant's arguments filed the reply filed December 08, 2020 have been fully considered but they are not persuasive. 
  Applicant argues the compression member of Werth cannot be threadingly disengaged from the flexible member in a non-destructive manner, as the invention of Werth requires a tool to threadingly disengage the compression member.
The Examiner respectfully disagrees. As may be noted from the instant rejection and paragraphs 0075 and 0083 of Werth, the compression member 20, is capable of being 
Applicant argues the instant invention does not require a mechanical locking to secure the compression member to the flexible member, as is required by Werth.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the compression member is secured to the flexible member without a mechanical locking to secure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726